No opinion was given at General Term, and we are, therefore, unable to see upon what precise ground the judgment was reversed. The decision of the General Term is sought to be sustained here upon two grounds, which I will consider: *Page 179 
1. At the trial the defendant's counsel claimed to go to the jury upon the single question, "Whether, in point of fact, defendant's vessel was offered to the government agent before plaintiffs met him." This was refused and an exception was taken. Suppose this precise question had been submitted to the jury, and they had found it in favor of the defendant, how would it have aided him? He had tried to get the government agent to take his vessel and had failed. There is no evidence that he failed in consequence of anything done by the plaintiffs. There was no proof, and, so far as I can see, no claim at the trial that the plaintiffs interfered in any way with defendant's efforts to charter his vessel. It is sufficient that, having failed to charter his vessel by his own efforts, he employed the plaintiffs and they effected a charter and earned their commission.
2. The further claim is made that the contract with the plaintiffs was for an illegal service, in that they charged a commission for claiming to have influence with a government agent to accept a vessel already offered, but not yet accepted.
It is true that one of the plaintiffs was a son, and that another was a son-in-law of one of the government agents, whose business it was to select the vessels for the government, and the plaintiffs probably had facilities for chartering vessels which others did not have. But the plaintiffs did not contract to do an illegal service. They did not agree to use any corrupt means to procure the charter. The fact that the plaintiffs had intimate relations with the government agents, and could probably therefore influence their action much more readily than others, did not forbid their employment. (Lyon v. Mitchell,36 N.Y., 235.)
I am unable to see, therefore, upon what ground the contract of the defendant with the plaintiffs can be considered as illegal.
The order of the General Term should be reversed and judgment upon the verdict affirmed, with costs.
All concur.
Order reversed and judgment accordingly. *Page 180